DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-8, 11-13, and 21-29 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 11 December 2018 (2), 27 February 2019, 17 December 2019, 31 December 2020, 13 January 2021, 31 October 2021, and 14 November 2021 have been acknowledged and considered by the Examiner. 

Claim Objections
Claims 1, 2, 3, 6, 8, 11, 21, 22, 26, 27, and 28 are objected to because of the following informalities.
Claims 1, 2, 3, 6, 8, 11, 21, 22, 26, 27, and 28 contain grammatical and/or typographical errors.  
Claim 1, lines 1-2: Applicant is advised to change “the respiratory characteristics” to “respiratory characteristics”
Claim 1, lines 3-4: Applicant is advised to change “a marker” to “one or more markers”
Claim 1, line 4: Applicant is advised to change “a subject” to “the subject”
Claim 1, lines 6-7: Applicant is advised to change “subjectthe respiratory characteristics of said” to “the respiratory characteristics of said subject”
Claim 1, line 10: Applicant is advised to change “said signals” to “said first generated signals”
Claim 1, line 15: Applicant is advised to change “said first pattern” to “said first breathing pattern”
Claim 1, line 15: Applicant is advised to change “said portions” to “said plurality of portions”
Claim 1, line 17: Applicant is advised to change “said first pattern” to “said first breathing pattern”
Claim 1, line 24: Applicant is advised to change “the breathing cycle” to “the respiratory cycle”
Claim 1, lines 24-25: Applicant is advised to change “thorax movements” to “the thorax movements”
Claim 2, line 5: Applicant is advised to change “said sensors” to “said movement sensors”
Claim 3, line 3: Applicant is advised to change “said signals are” to “said third signals”
Claim 3, line 5: Applicant is advised to change “said third generated signals” to “said third signals”
Claim 3, line 5: Applicant is advised to change “breathing motion” to “the breathing motion”
Claim 6, lines 4-5: Applicant is advised to change “the breathing measurement” to “the breathing motion”
Claim 8, line 1: Applicant is advised to change “the method of claim 1” to “the method of claim 3”
Claim 11, line 1: Applicant is advised to change “the method of claim 1” to “the method of claim 3”
Claim 21, lines 1-2: Applicant is advised to change “one or more additional LEDs” to “one or more LEDs”
Claim 21, line 2: Applicant is advised to change “one or more markers” to “the one or more markers”
Claim 21, line 3: Applicant is advised to change “said signals are” to “said respiratory signals”
Claim 21, lines 3-4: Applicant is advised to change “movement of the thorax and/or abdomen” to “thorax and/or abdomen movement”
Claim 22, line 2: Applicant is advised to change “said generated signals” to “said first generated signals”
Claim 22, line 2: Applicant is advised to change “breathing motion” to “the breathing motion”
Claim 26, lines 1-2: Applicant is advised to change “the respiratory characteristics” to “respiratory characteristics”
Claim 26, line 4: Applicant is advised to change “a subject” to “the subject”
Claim 26, line 11: Applicant is advised to change “said first signals” to “said signals”
Claim 26, lines 16-17: Applicant is advised to change “the breathing cycle” to “the respiratory cycle”
Claim 26, line 17: Applicant is advised to change “thorax movements” to “the thorax movements”
Claim 27, line 2: Applicant is advised to change “the detection” to “detection”
Claim 28, lines 2-3: Applicant is advised to change “said pulmonary air flows rate” to “said pulmonary air flow”
Appropriate correction is required.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 11-13, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 5 recites the limitation “the monitored signals” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “it” in line 4.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether “it” refers to the “one or more movement sensors,” the “fabric,” or something else.
Claim 11 recites the limitation “it” in line 7.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether “it” refers to the “one or more additional movement sensors,” the “fabric,” or something else.
Claim 23 recites the limitation “the compared respiratory characteristics” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “said calculated thorax and/or abdomen movements” in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “the measurement” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the one or more additional movement sensors” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “in close proximity” in claim 11, lines 2-3 and line 6 is a relative term which renders the claim indefinite. The term “in close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of the position of the fabric in relation to the subject’s thorax and the position of a fabric, whether the same fabric or a different fabric, in relation to the subject’s abdomen is rendered vague and indefinite by use of the relative term “in close proximity.”
Due to the extensive corrections and amendments which may be necessary in the claims, the Examiner respectfully requests Applicant to submit both a marked-up copy of the claims and a clean copy of the claims, to aid in the Examiner’s examination.  The Examiner thanks the Applicant for this courtesy. 

Allowable Subject Matter
Claims 1-8, 11-13, and 21-19 would be allowable if the claim objections and indefiniteness rejections noted above were overcome.
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record does not disclose or suggest generating signals indicative of a rotation of one or more movement sensors positioned to determine respiratory characteristics of a user, dividing respiratory cycles experienced by the user into a plurality of portions, each of which is delimited by two different time points, calculating a slope representing thorax and/or abdomen movements, comparing slopes with corresponding pulmonary air flows to calibrate the thorax movements, and generating respiratory characteristics of the user based on the thorax movements and the calibration data.  Pertinent prior art includes Sims et al. (US 2014/0249430 A1), Longinotti-Buitoni et al. (US 2014/0070957 A1), and Krausman et al. (US 6,306,088 B1). 
Sims describes a method for monitoring respiratory characteristics of a subject (Abstract), including applying movement sensors to the abdomen of the subject ([0047]), generating signals indicative of respiratory characteristics of the subject ([0044]), receiving the signals during breathing motion of the subject (Abstract), and analyzing the signals by a computing device in data communication with a receiver ([0044], [0218]).  Sims further describes generating a breathing pattern from the received signals ([0218]) and generating respiratory characteristics for subsequent respiratory cycles experienced by the subject ([0218] - [0219]).  However, Sims does not disclose or suggest generating signals indicative of a rotation of one or more movement sensors positioned to determine respiratory characteristics of a user, dividing respiratory cycles experienced by the user into a plurality of portions, each of which is delimited by two different time points, calculating a slope representing thorax and/or abdomen movements, comparing slopes with corresponding pulmonary air flows to calibrate the thorax movements, and generating respiratory characteristics of the user based on the thorax movements and the calibration data.
Longinotti-Buitoni describes a wearable body sensor which may detect a user’s respiratory rate ([0028]), including generating signals indicative of movement of the user’s torso ([0212]).  Longinotti-Buitoni further describes analyzing signals with a computing device in data communication with a receiver ([0099]), generating respiratory characteristics of the user ([0226]), and generating respiratory characteristics for subsequent respiratory cycles experienced by the user ([0226]).  However, Longinotti-Buitoni also does not disclose or suggest generating signals indicative of a rotation of one or more movement sensors positioned to determine respiratory characteristics of a user, dividing respiratory cycles experienced by the user into a plurality of portions, each of which is delimited by two different time points, calculating a slope representing thorax and/or abdomen movements, comparing slopes with corresponding pulmonary air flows to calibrate the thorax movements, and generating respiratory characteristics of the user based on the thorax movements and the calibration data. 
Krausman describes using abdomen and thorax sensors to determine breathing motions of a subject, including using the slopes of the thorax and abdomen respiration signals to determine phases of the breathing cycle (col 10:47-65).  Krausman also determines whether the abdominal and thoracic breathing motions are out of phase in order to establish respiratory characteristics of the subject (col 10:47-65).  Krausman also does not disclose or suggest generating signals indicative of a rotation of one or more movement sensors positioned to determine respiratory characteristics of a user, dividing respiratory cycles experienced by the user into a plurality of portions, each of which is delimited by two different time points, calculating a slope representing thorax and/or abdomen movements, comparing slopes with corresponding pulmonary air flows to calibrate the thorax movements, and generating respiratory characteristics of the user based on the thorax movements and the calibration data.
The Examiner respectfully submits that, due to the specificity of the steps as recited in the pending claims, the prior art of record does not provide the requisite teaching, suggestion, and motivation to obviate the pending clams.  Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792